Exhibit 10.3 Bridgeline Digital, Inc. 80 Blanchard Road Burlington, MA 01803 January 7, 2015 Mr. Michael N. Taglich c/o Taglich Brothers, Inc. 275 Madison Avenue, Suite 1618 New York, NY 10016 Dear Mr. Taglich: This letter is being furnished in connection with the Term Note dated as of the date set forth above in principal amount of $500,000 executed and delivered by Bridgeline Digital, Inc. (the “Company”) to Michael N. Taglich (the “Note”) and the Personal Guaranty delivered by Michael N. Taglich to Bridge Bank, N.A. dated December 19, 2014, in order to guarantee obligations of the Company to Bridge Bank, N.A. (the “Guaranty”). Effective as of the date first set forth above, the Company hereby covenants and agrees as follows: 1. In the event the Guaranty remains outstanding for a period of more than twelve (12) months, on each anniversary of the date of issuance of the Guaranty while the Guaranty remains outstanding the Company will issue Mr. Taglich a warrant to purchase 150,000 shares of Common Stock of the Company, which warrant shall contain the same terms as the warrant issued to Mr. Taglich in December 2014. 2. The Company acknowledges the right of subrogation held by Mr. Taglich, and confirms that such subrogation right is subject to the waiver of such right of subrogation contained in the Guaranty. This letter agreement may be executed in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. Counterparts may be delivered via facsimile, electronic mail (including pdf) or other transmission method and any counterpart so delivered shall be deemed to have been duly and validly delivered and be valid and effective or all purposes. [Remainder of page intentionally blank] SIGNATURE PAGE TO SIDE LETTER Very truly yours, Bridgeline Digital , Inc. By: /s/Michael D. Prinn Michael D. Prinn Executive Vice President and Chief Financial Officer Agreed and Accepted: / s/Michael N. Taglich Michael N. Taglich SIGNATURE PAGETO SIDE LETTER
